                   EXHIBIT 77




                   EXHIBIT 77

Case: 20-03050   Doc# 129-4   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                       of 39
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 1 of 20



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 6   Facsimile:    415.268.7522
 7   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.,
 8   OTTOMOTTO LLC, and OTTO TRUCKING
     LLC
 9
     KAREN L. DUNN (Pro Hac Vice)
10   kdunn@bsfllp.com
     HAMISH P.M. HUME (Pro Hac Vice)
11   hhume@bsfllp.com
     BOIES SCHILLER FLEXNER LLP
12   1401 New York Avenue, N.W.
     Washington DC 20005
13   Telephone:   202.237.2727
     Facsimile:   202.237.6131
14
     Attorneys for Defendants
15   UBER TECHNOLOGIES, INC.
     and OTTOMOTTO LLC
16
17                                   UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19                                      SAN FRANCISCO DIVISION

20   WAYMO LLC,                                      Case No.    3:17-cv-00939-WHA
21                      Plaintiff,                   DEFENDANTS UBER
                                                     TECHNOLOGIES, INC.,
22         v.                                        OTTOMOTTO LLC, AND OTTO
                                                     TRUCKING LLC’S REPLY IN
23   UBER TECHNOLOGIES, INC.;                        SUPPORT OF MOTION TO COMPEL
     OTTOMOTTO LLC; OTTO TRUCKING LLC,               ARBITRATION OF, AND TO STAY,
24                                                   TRADE SECRET AND UCL CLAIMS
                        Defendants.                  [9 U.S.C. §§ 3, 4]
25
                                                     Date: April 27, 2017
26                                                   Time: 8:00 a.m.
                                                     Ctrm: 8
27                                                   Judge: Honorable William H. Alsup
                                                     Trial Date: October 2, 2017
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/21  3:17-cv-00939-WHA
                                                                            04:14:33 Page 2
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]
                Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 2 of 20



 1                                                       TABLE OF CONTENTS

 2

 3   INTRODUCTION ...........................................................................................................................1

 4   ARGUMENT ...................................................................................................................................2
     I.         EQUITABLE ESTOPPEL REQUIRES WAYMO TO ARBITRATE ITS
 5              CLAIMS AGAINST UBER. ...............................................................................................2
 6             A.         Numerous California Cases Have Compelled Signatories Like Waymo
                          To Arbitrate Their Claims Against Nonsignatories Like Uber. ...............................2
 7
               B.         Uber Has Not Waived Application Of The Complete Legal Standard
 8                        That Applies To Its Motion. .....................................................................................3

 9             C.         Waymo’s Trade Secret Claims Against Uber Are Inextricably
                          Intertwined With The Levandowski Contract, And Therefore Must Be
10                        Arbitrated. ................................................................................................................5

11                        1.     In Order To Meet A Required Element Of Its Trade Secret Claims,
                                 Waymo Relies On The Confidentiality Provisions Of Its Written
12                               Employment Agreements. ................................................................................6

13                        2.     Waymo Cannot Prevail On Its Trade Secret Claims Without
                                 Proving That Levandowski Violated The Confidentiality Provisions
14                               In His Employment Contract. ...........................................................................7
                          3.     Waymo Alleges That Uber Engaged In Concerted Misconduct With
15
                                 Levandowski That Involved Breaches Of His Employment
16                               Contract. .........................................................................................................10
               D.         Waymo Cannot Avoid Arbitration Merely By Not Naming Levandowski
17
                          As A Defendant In This Case.................................................................................11
18             E.         The Fact That Waymo Is Bringing Tort And Statutory Claims Against
                          Uber, Rather Than Contract Claims, Is Irrelevant. ................................................12
19
     II.        THE ANSWERS TO THE COURT’S QUERIES CONFIRM THAT WAYMO
20              SHOULD BE COMPELLED TO ARBITRATE ITS TRADE SECRET
                CLAIMS. ...........................................................................................................................13
21
     III.       THE COURT SHOULD STAY WAYMO’S PRELIMINARY INJUNCTION
22              MOTION AS TO ALL CLAIMS SUBJECT TO ARBITRATION. .................................14
23   CONCLUSION ..............................................................................................................................15

24

25

26
27

28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/21   3:17-cv-00939-WHA
                                                                            04:14:33 Page 3
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]           i
                Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 3 of 20



 1                                                    TABLE OF AUTHORITIES

 2
                                                                     CASES
 3
     Arnold v. DirecTV, Inc.,
 4     2013 U.S. Dist. LEXIS 167064 (E.D. Mo. Nov. 25, 2013) ..................................................... 14
 5   Arthur Andersen LLP v. Carlisle,
       556 U.S. 624 (2009) ................................................................................................................... 2
 6
     AT&T Mobility LLC v. Concepcion,
 7     563 U.S. 333 (2011) ................................................................................................................. 15
 8   Boucher v. All. Title Co., Inc.,
       127 Cal. App. 4th 262 (2005) .................................................................................................... 3
 9
     CD Partners v. Grizzle,
10    424 F.3d 795 (8th Cir. 2005) ................................................................................................... 14
11   Edwards v. Marin Park, Inc.,
       356 F.3d 1058 (9th Cir. 2004) ................................................................................................... 5
12
     Facility Constr. Mgmt. Inc. v. Ahrens Concrete Floors, Inc.,
13     2010 WL 1265184 (N.D. Ga. Mar. 24, 2010) ........................................................................... 7
14   Goldman v. KPMG LLP,
       173 Cal. App.4th 209 (2009) ..................................................................................................... 4
15
     Hart v. ITC Service Group, Inc.,
16     No. 4:15-cv-00599-DGK (W.D. Mo. 2015) ........................................................................... 14
17   JSM Tuscany LLC v. Superior Court,
       193 Cal. App. 4th 1222 (2011) ............................................................................................ 2, 11
18
     Kramer v. Toyota Motor Corp.,
19     705 F.3d 1122 (9th Cir. 2013) ..................................................................................... 3, 4, 5, 12
20   Laswell v. AG Seal Beach, LLC,
       189 Cal. App. 4th 1399 (2010) .................................................................................................. 3
21
     Metalclad Corp. v. Ventana Envtl. Organizational P’ship,
22    109 Cal. App. 4th 1705 (2003) ........................................................................................ 3, 4, 11
23   Molecular Analytical Systems v. Ciphergen Biosystems, Inc.,
      186 Cal. App. 4th 696 (2010) .............................................................................................. 2, 13
24
     MS Dealer Service Corp. v. Franklin,
25    177 F.3d 942 (11th Cir. 1999) ................................................................................................. 10
26   Mylan Inc. v. SmithKline Beecham Corp.,
      2012 WL 603804 (D.N.J. Feb. 23, 2012) .................................................................................. 7
27
     Riverside County Sheriff’s Dep’t v. Stiglitz,
28     60 Cal. 4th 624 (2014) ............................................................................................................. 15

     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/21   3:17-cv-00939-WHA
                                                                            04:14:33 Page 4
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          ii
                Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 4 of 20



 1   Rodriguez v. Shen Zhen New World I LLC,
       2014 WL 908464 (C.D. Cal. March 6, 2014) .......................................................................... 11
 2
     Rowe v. Exline,
 3     153 Cal. App. 4th 1276 (2007) .................................................................................................. 3
 4   Torbit, Inc. v. Datanyze, Inc.,
       2013 WL 572613 (N.D. Cal. Feb. 13, 2013) ................................................................. 3, 11, 12
 5
     Turtle Ridge Media Grp., Inc. v. Pac. Bell Directory,
 6     140 Cal. App. 4th 828 (2006) ........................................................................................ 2, 11, 13
 7   Uptown Drug Co., Inc. v. CVS Caremark Corp.,
       962 F. Supp. 2d 1172 (N.D. Cal. 2013) ............................................................................... 3, 15
 8
                                                                   STATUTES
 9
     18 U.S.C. § 1839 ............................................................................................................................ 7
10
     18 U.S.C. § 1839(3) ....................................................................................................................... 5
11
     Cal. Bus. & Prof. Code § 17200 .................................................................................................... 1
12
     Cal. Civ. Code § 3426.1 ................................................................................................................. 7
13
     Cal. Civil Code § 3426.1(d)(2) ...................................................................................................... 5
14
     Cal. Code Civ. P. § 1281.8(b) ...................................................................................................... 14
15
                                                                      RULES
16
     JAMS Rule 24(e) ......................................................................................................................... 14
17

18

19

20

21

22

23

24

25

26
27

28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/21   3:17-cv-00939-WHA
                                                                            04:14:33 Page 5
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          iii
             Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 5 of 20



 1                                          INTRODUCTION
 2          Waymo does not seriously contest that its trade secret claims against Uber are based on
 3   allegations of “interdependent and concerted misconduct” between Mr. Levandowski and Uber.1
 4   Nevertheless, Waymo claims it is not required to arbitrate those claims because, according to
 5   Waymo, the concerted misconduct is not “intimately founded in and intertwined with” the
 6   underlying Levandowski Agreements.2 Dkt. 204 at 10, 13-14. That is false. Waymo cannot
 7   prevail on its trade secret claims against Uber without proving that Mr. Levandowski engaged in
 8   conduct that constitutes a violation of his contractual confidentiality obligations to Waymo. The
 9   trade secret claims therefore could not be more “intimately founded in and intertwined with” the
10   Levandowski Agreements that contain a broadly worded arbitration clause. Thus, the doctrine of
11   equitable estoppel requires Waymo to arbitrate its trade secret claims against Uber.
12          Waymo also tries to argue that it can avoid arbitration by not naming Mr. Levandowski
13   as a defendant. But equitable doctrines cannot be avoided by such a formalistic ruse. Several
14   California cases have allowed nonsignatory defendants to compel signatory plaintiffs to arbitrate
15   their claims even though there was no signatory defendant.
16          Uber has consented to have an existing panel of distinguished arbitrators resolve
17   Waymo’s trade secrets claims—the same panel Waymo agreed could hear its existing
18   arbitrations against Mr. Levandowski. Based on the plain text of the Levandowski Agreements,
19   those arbitrators have the power to grant emergency injunctive relief if it is warranted, and Uber
20   is willing to move as quickly as Waymo wishes. Thus, Waymo cannot argue it would be
21   deprived even for a moment of an opportunity to seek relief. This Court should compel Waymo
22   to arbitrate its trade secret claims, and should stay Waymo’s preliminary injunction motion as it
23

24   1The phrase “trade secret claims” includes Count 1 (DTSA claim), Count 2 (Cal. UTSA claim),
     and Count 7 (§17200 claim based on same basic alleged misconduct as Counts 1 and 2).
25
     2 The “Levandowski Agreements” refers to the employment agreements between Levandowski
26
     and Google. Dkt. 138 at 35, 47. Waymo does not, and cannot, contest that it is bound by these
27   Agreements, which requires “the Company” to arbitrate its claims, and defines “the Company”
     to include “Google Inc., its subsidiaries, affiliates, successors, or assigns.” Id.
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/213:17-cv-00939-WHA
                                                                            04:14:33 Page 6
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]           1
             Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 6 of 20



 1   relates to those claims.
 2                                             ARGUMENT
 3   I.     EQUITABLE ESTOPPEL REQUIRES WAYMO TO ARBITRATE ITS CLAIMS
            AGAINST UBER.
 4
            A.      Numerous California Cases Have Compelled Signatories Like Waymo To
 5                  Arbitrate Their Claims Against Nonsignatories Like Uber.
 6
            Waymo asserts that it is virtually unheard of for a nonsignatory to an arbitration
 7
     agreement to compel a signatory to arbitrate its claims. Dkt. 204 at 9. That is false. The
 8
     Supreme Court has recognized that “traditional principles of state law” sometimes allow a
 9
     contract to be enforced against nonparties to the contract, and therefore any court that holds “that
10
     nonparties to a contract are categorically barred from” seeking relief under the Federal
11
     Arbitration Act is in “error.” Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009)
12
     (internal quotations omitted).
13
            Because state law governs the issue of whether equitable estoppel allows Uber to enforce
14
     the arbitration clause to which Waymo consented (id. at 632), it is of no moment that, as Waymo
15
     emphasizes, “the Ninth Circuit” has not yet “affirmed” a finding “that a nonsignatory defendant
16
     can compel arbitration against a signatory on the theory of equitable estoppel.” Dkt. 204 at 10.
17
     The relevant question is whether California courts have addressed whether equitable estoppel
18
     allows a nonsignatory to compel a signatory to arbitrate its claims against the nonsignatory.
19
     They have, holding in numerous cases that the doctrine of equitable estoppel allows a
20
     nonsignatory to an arbitration agreement to compel arbitration of claims made against it when
21
     those claims are “intertwined” with that underlying agreement. See, e.g., JSM Tuscany LLC v.
22
     Superior Court, 193 Cal. App. 4th 1222, 1241 (2011) (“A nonsignatory plaintiff can be
23
     compelled to arbitrate a claim even against a nonsignatory defendant, when the claim is itself
24
     based on, or inextricably intertwined with, the contract containing the arbitration clause”); Turtle
25
     Ridge Media Grp., Inc. v. Pac. Bell Directory, 140 Cal. App. 4th 828, 833 (2006), as modified
26
     (July 20, 2006) (allowing nonsignatory defendant to compel plaintiff to arbitrate even though the
27
     entity with whom plaintiff had agreed to arbitrate was not named as a defendant); Molecular
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/213:17-cv-00939-WHA
                                                                            04:14:33 Page 7
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]           2
             Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 7 of 20



 1   Analytical Systems v. Ciphergen Biosystems, Inc., 186 Cal. App. 4th 696, 715 (2010)
 2   (nonsignatory compelled arbitration of contract and tort claims where such claims were “founded
 3   in and inextricably intertwined with” underlying contract that contained an arbitration clause);
 4   Laswell v. AG Seal Beach, LLC, 189 Cal. App. 4th 1399, 1407-09 (2010) (allowing nonsignatory
 5   defendants to enforce arbitration agreement against signatory); Rowe v. Exline, 153 Cal. App. 4th
 6   1276, 1284-90 (2007) (same); Boucher v. All. Title Co., Inc., 127 Cal. App. 4th 262, 271-72
 7   (2005) (same); Metalclad Corp. v. Ventana Envtl. Organizational P’ship, 109 Cal. App. 4th
 8   1705, 1713-18 (2003) (same).
 9          Likewise, federal courts applying California law have repeatedly held that when a
10   signatory advances claims against a nonsignatory that are “intertwined” with obligations set forth
11   in the underlying contract, the doctrine of equitable estoppel allows the nonsignatory to compel
12   the signatory to arbitrate those claims. See, e.g., Uptown Drug Co., Inc. v. CVS Caremark Corp.,
13   962 F. Supp. 2d 1172, 1184-86 (N.D. Cal. 2013) (Tigar, J.) (nonsignatory compelling arbitration
14   of trade secret claim since such a claim necessarily requires plaintiff to show misappropriation in
15   violation of a written contract); Torbit, Inc. v. Datanyze, Inc., No. 5:12-CV-05889-EJD, 2013
16   WL 572613 at *4 (N.D. Cal. Feb. 13, 2013) (Davila, J.) (nonsignatory compelling arbitration of
17   trade secret claim where claim was “intertwined with the contract providing for arbitration”).
18          Thus, this is not a situation in which there are “no cases” or “only one case,” as Waymo
19   tries to tell the Court. There is an entire body of case law holding that a nonsignatory may
20   compel a signatory to arbitrate its claims when those claims are sufficiently “intertwined” with
21   the agreement. Applying that law to this case, Waymo must arbitrate its claims against Uber.
22          B.      Uber Has Not Waived Application Of The Complete Legal Standard That
                    Applies To Its Motion.
23
            In footnote 9 of its opposition, Waymo incorrectly contends that Uber “waived” what
24
     Waymo calls the “reliance” theory of equitable estoppel. That is not correct. Uber’s opening
25
     brief invoked the general proposition of law, established by California courts and recognized by
26
     the Ninth Circuit in the Kramer decision, that “[e]quitable estoppel precludes a party from
27
     claiming the benefits of a contract while simultaneously attempting to avoid the burdens that
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/213:17-cv-00939-WHA
                                                                            04:14:33 Page 8
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]           3
             Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 8 of 20



 1   contract imposes.” Dkt. 115 at 7 (citing Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128
 2   (9th Cir. 2013)). It is that general and well-established principle that governs Uber’s motion, and
 3   it was most certainly not waived.
 4          As shown in the case law cited in Section I(A) above, California courts have applied this
 5   governing principle to a wide variety of circumstances. Citing the California state court
 6   decisions in Goldman and Metalclad, Kramer referred to “two circumstances” in which the
 7   doctrine of equitable estoppel applies to allow a nonsignatory to enforce an arbitration clause
 8   against a signatory, which Kramer summarized as follows:
 9          “when a signatory must rely on the terms of the written agreement in asserting its claims
10          against the nonsignatory or the claims are ‘intimately founded in and intertwined with’
            the underlying contract”; and
11
            “when the signatory alleges substantially interdependent and concerted
12          misconduct by the nonsignatory and another signatory and ‘the allegations of
            interdependent misconduct [are] founded in or intimately connected with the
13          obligations of the underlying agreement.’”
14   Kramer, 705 F.3d at 1128-29 (emphasis added) (citing Goldman v. KPMG LLP, 173 Cal.
15   App.4th 209, 221 (2009), Metalclad Corp., 109 Cal. App. 4th at 1713).
16          The first circumstance that Kramer describes contains an “or” clause, actually identifying
17   two different circumstances. That means that Kramer identifies a total of three factual situations
18   in which California courts have held the doctrine of equitable estoppel allows a nonsignatory to
19   enforce an arbitration clause:
20      x   When a signatory must rely on the terms of the written agreement in asserting its claims
21          against the nonsignatory;
22      x   When the claims are intimately founded in and intertwined with the underlying contract;
23          or
24      x   When the signatory alleges substantially interdependent and concerted misconduct by the
25          nonsignatory and another signatory, and the allegations of interdependent misconduct are
26          founded in or intimately connected with the obligations of the underlying agreement.
27          Kramer does not hold that these three sets of circumstances are mutually exclusive—they
28   obviously are not, and frequently overlap, as they do here. Nor does Kramer hold that these are

     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT   JOINT M
                             129-4OF Filed:  OTION TO CEntered:
                                            02/24/21    OMPEL 02/24/213:17-cv-00939-WHA
                                                                            04:14:33 Page 9
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]           4
             Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 9 of 20



 1   different “legal theories,” as Waymo argues. These are not different legal theories. They are
 2   descriptions of the kinds of overlapping factual circumstances in which “[e]quitable estoppel
 3   precludes a party from claiming the benefits of a contract while simultaneously attempting to
 4   avoid the burdens that contract imposes.” Dkt. 115 at 7 (citing Kramer, 705 F.3d at 1128).
 5          Uber’s opening brief demonstrated that each of the factual circumstances described in
 6   Kramer are present here. Id. at 7-9. We showed that Waymo’s claims are “governed by
 7   [Levandowski’s] Waymo employment agreements” (id. at 8), that Waymo’s repeated references
 8   to those agreements confirms that Waymo’s claims are “intertwined with the obligations”
 9   imposed by the Levandowski agreements (id.), and that Waymo’s entire theory of the case is one
10   of “interdependent collusion” between Uber and Levandowski. Id. Thus, the opening brief
11   contains “contentions as well as citations to authorities and the record” that cover each of the
12   different factual circumstances recognized in Kramer. Edwards v. Marin Park, Inc., 356 F.3d
13   1058, 1066 (9th Cir. 2004) (no waiver of argument where opening brief contains the
14   “contentions as well as citations to authorities and the record” relevant to the argument).3
15          C.      Waymo’s Trade Secret Claims Against Uber Are Inextricably Intertwined
                    With The Levandowski Contract, And Therefore Must Be Arbitrated.
16
            Waymo asserts that its claims against Uber “are not based on any agreement with
17
     Mr. Levandowski.” Dkt. 204 at 10. That is false. As shown in our opening brief and again
18
     below, Waymo’s trade secret claims are inextricably intertwined with the obligations set forth in
19
     the Levandowski Agreements.4
20

21

22

23
     3If the Court concludes otherwise, Uber does not object to permitting Waymo a surreply to
24
     address any possible claim of prejudice.
25
     4 Uber is not admitting Waymo can prevail against Uber merely by showing that Levandowski
26   breached his agreements. Uber is simply showing that Waymo’s trade secret claims against
     Uber require it to show at least that Levandowski breached his agreements. The alleged
27
     Levandowski breaches are necessary, but not sufficient, for Waymo’s trade secret claims.
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 10
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          5
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 10 of 20



 1                  1.      In Order To Meet A Required Element Of Its Trade Secret Claims,
                            Waymo Relies On The Confidentiality Provisions Of Its Written
 2                          Employment Agreements.
 3          In order to prevail on its trade secret claims, Waymo must establish that the information
 4   that was allegedly misappropriated is, in fact, a “trade secret.” To do so under California law,
 5   Waymo must prove that the supposed proprietary information “[i]s the subject of efforts that are
 6   reasonable under the circumstances to maintain its secrecy.” Cal. Civil Code § 3426.1(d)(2).
 7   Similarly, under federal law, a plaintiff is required to show that it “has taken reasonable
 8   measures to keep [its] information secret.” 18 U.S.C. § 1839(3).
 9          To meet this required element of its trade secret claims, Waymo repeatedly invokes the
10   confidentiality provisions of its employment contracts. It alleges, for example, that it “has
11   undertaken efforts that are reasonable under the circumstances to maintain the secrecy of the
12   trade secrets at issue” through “the use of confidentiality agreements and non-disclosure
13   agreements to require . . . employees to maintain the secrecy of Waymo’s confidential
14   information.” FAC ¶ 82 (emphasis added). Waymo further alleges that it “requires all
15   employees … to sign confidentiality agreements before any confidential or proprietary trade
16   secret information is disclosed to them.” Id. at ¶ 72 (emphasis added). See also id. at ¶¶ 52–53
17   (discussing engineers’ “confidentiality obligations” owed to Waymo).
18          Likewise, in its motion for a preliminary injunction, Waymo asserted:
19          “As a condition of employment, Waymo requires all employees to enter into
            written agreements to maintain the confidentiality of proprietary and trade
20          secret information….As a related ongoing measure, Waymo enforces an
            employee code of conduct that explains employees’ strict obligations to maintain
21          secrecy of confidential information.”
22   Dkt. 24 at 5 (emphasis added).
23          Of course, the most important employment agreement to Waymo, and the one it centrally
24   claims was breached, is that of Mr. Levandowski. The Levandowski Agreements contain both
25   the confidentiality provisions (Dkt. 138 at 47, 59) and the requirement to comply with the
26   “employee code of conduct” to which Waymo refers in its Complaint and preliminary injunction
27   motion. Dkt. 138 at 50, 62. If the Levandowski Agreements did not contain these provisions,
28   Waymo would not be able to show that it took reasonable measures to protect the confidentiality

     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 11
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          6
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 11 of 20



 1   of its alleged trade secrets—thereby causing its trade secret claims to fail.
 2          Waymo tries to avoid having to rely on the Levandowski Agreements by arguing that
 3   “Mr. Levandowski owed Waymo a duty of confidentiality as a matter of California law
 4   independent of the specific terms of his employment agreements.” Dkt. 204 at 13-14. But the
 5   specific terms of a contract supersede the general provisions of the common law.5 Moreover,
 6   Uber is not aware of a case that has allowed a party to meet the requirement of showing it kept
 7   information sufficiently confidential to constitute a trade secret merely by pointing to the
 8   existence of a background common law duty of confidentiality. Waymo recognized as much in
 9   its complaint. Instead of relying on any common law duty of confidentiality, the complaint
10   alleges that Waymo specifically contracted for confidentiality, and relies on those contractual
11   confidentiality provisions (and the contractually-incorporated employee handbook) in an effort to
12   meet the required element of keeping its alleged trade secrets confidential. It therefore cannot
13   disavow the contractual arbitration promises that appear alongside those contractual
14   confidentiality promises.
15                  2.      Waymo Cannot Prevail On Its Trade Secret Claims Without Proving
                            That Levandowski Violated The Confidentiality Provisions In His
16                          Employment Contract.
17          In order to prevail on its trade secret claims, Waymo must show that Uber has either (a)
18   acquired Waymo’s trade secrets with knowledge that those trade secrets were acquired by
19   improper means, or (b) disclosed or used Waymo’s trade secrets at a time when Uber knew that
20   its knowledge of the trade secrets either (i) was “derived” from or through a person who had
21   used improper means to acquire the trade secrets, or who owed a duty to Waymo to maintain the
22   secrecy or limit the use of the alleged trade secrets, or (ii) was acquired under circumstances
23   giving rise to a duty to keep secret or limit use. See 18 U.S.C. § 1839 (definition of
24
     5 See, e.g., Facility Constr. Mgmt. Inc. v. Ahrens Concrete Floors, Inc., No. 1:08-CV-01600-
25   JOF, 2010 WL 1265184, at *4 (N.D. Ga. Mar. 24, 2010) (collecting authorities holding that “the
     express terms of [a] contract supersede the common law.”); Mylan Inc. v. SmithKline Beecham
26   Corp., No. CIV.A. 10-4809 JAP, 2012 WL 603804, at *6 (D.N.J. Feb. 23, 2012), rev'd in part on
     other grounds, 723 F.3d 413 (3d Cir. 2013) (holding that express contractual provision overrode
27
     duty of good faith and fair dealing ordinarily imposed under state law).
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 12
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          7
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 12 of 20



 1   “misappropriation” under Federal Defend Trade Secrets Act); Cal. Civ. Code § 3426.1
 2   (definition of “misappropriation” under California Uniform Trade Secrets Act).
 3          The only way that Waymo can meet one of the foregoing legal standards is to show that
 4   Mr. Levandowski acquired the trade secrets through improper means, or that Uber derived its
 5   knowledge from Mr. Levandowski, who owed a duty to Waymo to maintain the secrecy over (or
 6   limit the use of) those alleged trade secrets. Thus, the Levandowski Agreements are central to
 7   Waymo’s ability to prove liability under its trade secret claims.
 8          Waymo’s allegations confirm that its trade secret claims are based on Mr. Levandowski’s
 9   alleged violations of his contractual confidentiality obligations. Here is how Waymo entitles the
10   paragraphs from its Complaint that contain its central allegations of trade secret theft:
11   “Unbeknownst to Waymo, Anthony Levandowski Lays The Foundation For Defendants To
12   Steal Waymo’s Intellectual Property Rather Than Compete Fairly In The Autonomous
13   Vehicle Space.” Dkt. 23 at p. 11 (title to Section D).
14          The ensuing paragraphs allege that between November 2015 and the end of January
15   2016, while he was still a Waymo employee, Mr. Levandowski was doing the following:
16      x   “secretly preparing to launch a competing vehicle automation venture” (id. at ¶ 41);
17      x   “had confided in some Waymo colleagues that he planned to ‘replicate’ Waymo’s
18          technology at a Waymo competitor” (id. at ¶ 42);
19      x   “went to great lengths to take what he needed to ‘replicate’ Waymo’s technology and
20          then to meet with Uber executives, all while staying a Waymo employee” (id.);
21      x   “searched for instructions on how to access Waymo’s highly confidential design server”
22          which “holds detailed technical information related to Waymo’s LiDAR systems…and is
23          accessible only on a need-to-know basis” (id. at ¶ 43);
24      x   “installed special software on his Waymo laptop to access the design server” and then
25          “downloaded over 14,000 proprietary files from that server” including “9.7 GBs of
26          sensitive, secret, and valuable internal Waymo information” and “2GBs …. related to
27          Waymo’s LiDAR technology” and “confidential specifications for each version of every
28          generation of Waymo’s LiDAR circuit boards” (id. at ¶ 44);

     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 13
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          8
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 13 of 20



 1      x   “attached a removable device (an SD Card) to the laptop containing the downloaded files
 2          for approximately eight hours” (id. at ¶ 45);
 3      x   “reformatted the laptop, attempting to erase any evidence of what happened to the
 4          downloaded files” (id. at ¶ 46);
 5      x   “used his Waymo credentials and security clearances to download additional confidential
 6          Waymo documents to a personal device”—these Waymo documents “included at least
 7          five highly sensitive internal presentations containing proprietary technical details
 8          regarding the manufacture, assembly, calibration, and testing of Waymo’s LiDAR
 9          sensors” (id. at ¶ 47);
10      x   “After downloading all of this confidential information regarding Waymo’s LiDAR
11          systems and other technology and while still a Waymo employee…..Mr. Levandowski
12          attended meetings with high-level executives at Uber’s headquarters…” (id. at ¶ 48).
13          It does not take a lot of imagination to recognize that Waymo is alleging that
14   Mr. Levandowski breached the confidentiality provisions in the Levandowski Agreements.
15   Waymo never disputes that it obviously believes the foregoing conduct constitutes a breach of
16   the Levandowski Agreements. Instead, Waymo relies on the formalism that Mr. Levandowski
17   “is not a party.” Dkt. 204 at 10. But that is irrelevant, as discussed further in Section I(D),
18   below. The relevant inquiry is whether Waymo’s allegation that Mr. Levandowski violated his
19   contractual confidentiality obligations is “inextricably intertwined with,” or a necessary part of,
20   Waymo’s claims against Uber. It clearly is.
21          Waymo claims that Uber is the beneficiary of all of Mr. Levandowski’s contractual
22   breaches. And Waymo further claims that Uber is violating trade secret law because Uber
23   allegedly acquired Waymo’s trade secret information knowing that it had been wrongfully
24   acquired by Mr. Levandowski. Waymo cannot prevail on these claims without proving that
25   Mr. Levandowski took the trade secret information in violation of his contractual obligations. If,
26   contrary to Waymo’s allegations, Mr. Levandowski at all times perfectly complied with the
27   confidentiality provisions in the Levandowski Agreements, then Waymo could not prevail on
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 14
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]          9
             Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 14 of 20



 1   any of its non-patent claims against Uber. Waymo has not even attempted to show otherwise.6
 2                  3.      Waymo Alleges That Uber Engaged In Concerted Misconduct With
                            Levandowski That Involved Breaches Of His Employment Contract.
 3
             The central allegation Waymo makes against Uber is that “[i]nstead of developing their
 4
     own technology, Defendants stole Waymo’s long-term investments and property.” Dkt. 23 at ¶
 5
     10 (emphasis added). The alleged basis for this incendiary allegation is that (a)
 6
     Mr. Levandowski allegedly stole Waymo’s trade secrets (id. at ¶¶ 41-47), (b) Mr. Levandowski
 7
     was simultaneously meeting with Uber executives while he was stealing Waymo’s trade secrets
 8
     (id. at ¶ 48), and (c) Mr. Levandowski then abruptly left Waymo and set up a company (Otto)
 9
     that Uber acquired soon thereafter. Id. at ¶ 55. Thus, Waymo is quite clearly alleging that Uber
10
     engaged in concerted misconduct with Mr. Levandowski that involved complicity in
11
     Mr. Levandowski’s violation of his contractual confidentiality obligations.
12
             Waymo does not appear to contest that it is alleging that Uber and Mr. Levandowski were
13
     engaged in “interdependent and concerted misconduct.” Instead, Waymo argues that the
14
     “interdependent and concerted misconduct” was not “founded in or intimately connected with
15
     the obligations of the underlying agreement” (i.e., the Levandowski Agreements). Dkt. 204 at
16
     13-14. That is incorrect. The concerted misconduct alleged by Waymo is inextricably
17
     intertwined with the alleged breach of the Levandowski Agreements:
18
         x   Waymo accuses Levandowski of stealing trade secret information in violation of the
19
             confidentiality provisions of the Levandowski Agreements (Dkt. 23 at ¶¶ 41-49);
20
         x   Waymo accuses Uber of meeting with Levandowski while he was engaged in the alleged
21
             theft and while he was still an employee (id. at ¶ 48), and of then acquiring that stolen
22
             material by acquiring the companies Levandowski created (id. at ¶¶ 55-56).
23
             As alleged by Waymo, there is no way to separate the alleged concerted misconduct from
24

25   6 While Waymo alleges that two other employees, Mr. Kshirsagar and Mr. Raduta, also
     downloaded a small number of Google documents, (Dkt. 23 at ¶¶ 52, 53), those allegations are
26   insufficient to sustain a trade secret claim against Uber. Waymo never tries to argue otherwise.
     Moreover, it is likely the employment agreements between Waymo and Mr. Kshirsagar and
27
     Raduta also have arbitration clauses; Waymo has made no attempt to show they do not.
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 15
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         10
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 15 of 20



 1   the alleged theft in violation of the Levandowski Agreements. Thus, the alleged concerted
 2   misconduct is indeed “founded in or intimately connected with the obligations of the underlying
 3   agreement.”
 4          D.      Waymo Cannot Avoid Arbitration Merely By Not Naming Levandowski As
                    A Defendant In This Case.
 5
            Waymo argues that because Mr. Levandowski is “not a party” to this lawsuit, the doctrine
 6
     of equitable estoppel cannot compel Waymo to arbitrate. That is incorrect. California courts
 7
     have repeatedly held that a nonsignatory defendant may invoke the doctrine of equitable estoppel
 8
     to compel a signatory plaintiff to arbitrate its claims even where there is no signatory named as a
 9
     defendant. See, e.g., Metalclad Corp., 109 Cal. App. 4th at 1718 (“Estoppel prevents Metalclad
10
     from avoiding arbitration by suing only the [nonsignatory] parent corporation in these
11
     circumstances.”) (citing MS Dealer Service Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir.
12
     1999) (holding that nonsignatory plaintiff could compel signatory defendant to arbitrate where
13
     there were no other parties to the litigation)); Turtle Ridge Media Grp., 140 Cal. App. 4th at 833
14
     (holding nonsignatory defendant could compel signatory plaintiff to arbitrate where there were
15
     no other defendants); Rodriguez v. Shen Zhen New World I LLC, 2014 WL 908464 at *6 (C.D.
16
     Cal. March 6, 2014) (applying equitable estoppel to compel plaintiff signatory to arbitrate claims
17
     against nonsignatory defendant even though other signatory to agreement was not named as a
18
     defendant). California courts have held that a non-signatory defendant can even compel a
19
     nonsignatory plaintiff to arbitrate its claims, with no signatories in the case. See JSM Tuscany,
20
     193 Cal. App. 4th at 1241.
21
            Given that California courts compel arbitration even when a signatory plaintiff chooses to
22
     sue only a nonsignatory (tactically choosing to leave any other signatories out of the case),
23
     Waymo fails in its effort to distinguish the decision in Torbit, Inc. v. Datanyze, Inc., 2013 WL
24
     572613 (N.D. Cal. 2013). Torbit compelled arbitration based on facts that are virtually identical
25
     to those presented here. The plaintiff alleged that its former employee (Ilya Semin) used
26
     plaintiff’s computer network “to download its code repository, including its trade secrets and
27
     proprietary information, onto his personal computer,” and further alleged that Mr. Semin
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 16
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         11
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 16 of 20



 1   “founded his company, Datanyze, during the course of his employment and that Datanyze is
 2   using” the trade secrets and proprietary information taken by Mr. Semin. Id. at *2. Mr. Semin’s
 3   employment agreement with plaintiff had an arbitration clause. But the defendant Datanyze was
 4   not a signatory to that agreement. Judge Davila held that the doctrine of equitable estoppel
 5   allowed Datanyze to compel arbitration because the plaintiff’s trade secret claim was
 6   “intertwined with” Mr. Semin’s employment agreement. Id. at *4. In particular, the court found
 7   that the plaintiff could not show a required element of its trade secret claim against Datanyze—
 8   that it had “knowledge” that the trade secret was acquired by improper means—without relying
 9   on an interpretation of Mr. Semin’s employment agreement. Id. The same is true here.
10          Waymo claims Torbit is “distinguishable” because in Torbit the plaintiff sued both the
11   former employee (Mr. Semin) and the company (Datanyze). Dkt. 204 at 11. But as shown
12   above, that formalism is irrelevant. Equitable estoppel cannot be evaded by tactical pleading.
13   Moreover, the court in Torbit analyzed the ability of Datanyze to compel arbitration without any
14   reference to the fact that Mr. Semin was a named defendant (and only after concluding that the
15   claims against Mr. Semin all had to be arbitrated).7
16          Waymo’s attempt to avoid arbitration by not naming Mr. Levandowski as a defendant is
17   gamesmanship that elevates form over substance. Equitable doctrines cannot be so easily fooled.
18          E.      The Fact That Waymo Is Bringing Tort And Statutory Claims Against Uber,
                    Rather Than Contract Claims, Is Irrelevant.
19
            Waymo argues that because its claims against Uber are “based in tort” and “seek to
20
     enforce statutory rights,” they are thereby independent from the Levandowski Agreements. Dkt.
21
     204 at 13. But as shown above, these tort and statutory claims have elements to them that
22
     Waymo cannot satisfy unless it proves facts that show a breach of the Levandowski Agreements.
23
     Moreover, numerous cases hold that equitable estoppel requires a signatory to a contract to
24
     arbitrate non-contractual claims against a nonsignatory when those claims are intertwined with
25

26
     7Waymo also claims that Kramer somehow “abrogate[d]” the holding in Torbit, but there is no
27   basis for that assertion. Kramer did not cite Torbit or say anything that was inconsistent with the
28   holding and rationale in Torbit.


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 17
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         12
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 17 of 20



 1   alleged breaches of the underlying contract. See, e.g., Turtle Ridge Media Grp., 140 Cal. App.
 2   4th at 834-36 (granting nonsignatory’s request to compel arbitration against contract signatory of
 3   tort claims even where no contractual cause of action was alleged); Torbit, Inc., 2013 WL
 4   572613 at *4 (compelling arbitration of tort and other statutory claims because they were
 5   “intertwined with” alleged breaches of an employment agreement). Moreover, the language of
 6   the arbitration clause in the Levandowski Agreements is broad enough to capture non-contractual
 7   claims, as explained in our opening brief. Dkt. 115 at 10-11. The agreement also applies to such
 8   claims “with anyone.” Waymo’s attempt to avoid the broad arbitration provisions it negotiated
 9   are unpersuasive.
10   II.    THE ANSWERS TO THE COURT’S QUERIES CONFIRM THAT WAYMO
            SHOULD BE COMPELLED TO ARBITRATE ITS TRADE SECRET CLAIMS.
11
            This Court asked whether the arbitration proceedings Google initiated against
12
     Mr. Levandowski would address which of the 14,000-plus allegedly downloaded files qualify as
13
     trade secrets, and also asked “If the arbitration will not reach that issue, please explain why.”
14
     Dkt. 194 (emphasis added). Waymo responded by stating that the Google arbitrations will not
15
     address this issue, but Waymo did not “explain why.” That is because Waymo has no good
16
     answer to that question. Here is the true answer: Google is strategically choosing not to bring
17
     claims against Mr. Levandowski that could implicate its trade secrets claim because it wants to
18
     avoid the confidential arbitration process to which it contractually agreed. Waymo was aware of
19
     the alleged downloading of 14,000 files before it filed its two arbitrations in late October—yet
20
     they said nothing in either arbitration about that purported misappropriation. Dkt. 23 at ¶ 57.
21
     That kind of gamesmanship to avoid a contractual commitment to arbitration is exactly what the
22
     doctrine of equitable estoppel is designed to prevent, and is also inconsistent with the Federal
23
     and California policies in favor of encouraging arbitration.8
24

25
     8 See, e.g., Molecular Analytical Systems, 186 Cal. App. 4th at 714 (“both federal and California
26   arbitration law favor the arbitration of disputes.”).
27

28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 18
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         13
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 18 of 20



 1           The Court also inquired about the status of the current arbitrations, the panelists, and the
 2   ability of the parties to conduct expedited discovery. Dkt. 130. We attach a declaration from
 3   Mr. Gonzalez briefly updating the Court on these matters. But the point we wish to emphasize
 4   most is that the arbitration that Uber initiated against Waymo will address the alleged download
 5   of the 14,000 files, including which if any of them contained trade secrets. Moreover, that Uber-
 6   initiated arbitration is positioned to move as expeditiously as Waymo wishes. Uber has
 7   consented to the use of the same three distinguished arbitrators that have been empaneled for the
 8   Waymo-initiated arbitrations, and Uber is willing to move as expeditiously as Waymo wishes in
 9   that arbitration. Waymo may not have agreed to that, but that just reflects Waymo’s strategic
10   effort to litigate its trade secret claims in court, rather than in arbitration as contractually
11   promised.
12           The Court also asked the parties to state whether they have ever taken positions in prior
13   cases with respect to a nonsignatory’s ability to compel arbitration that are inconsistent with the
14   position being taken here. Dkt. 142. Uber has not done so. Dkt. 197. Waymo and Google have
15   done so at least four times. Dkt. 200. Moreover, Waymo’s disclosure to the Court was
16   incomplete. It failed to identify its reply brief in support of its motion to compel arbitration in
17   Hart v. ITC Service Group, Inc., No. 4:15-cv-00599-DGK (W.D. Mo. 2015). In that brief,
18   Google for the first time argued that arbitration was required because the plaintiff’s claims “must
19   rely on the terms of the written agreement” with the arbitration clause—an argument it seeks to
20   evade here. Hart Dkt. 62 at 5 (emphasis added). In addition, Google relied heavily on case law
21   requiring arbitration where no signatory appeared as a named defendant—directly rebutting one
22   of its main tactics here. Id. at 5-7 (citing Arnold v. DirecTV, Inc., 2013 U.S. Dist. LEXIS
23   167064 (E.D. Mo. Nov. 25, 2013) and CD Partners v. Grizzle, 424 F.3d 795 (8th Cir. 2005)).
24   III.    THE COURT SHOULD STAY WAYMO’S PRELIMINARY INJUNCTION
             MOTION AS TO ALL CLAIMS SUBJECT TO ARBITRATION.
25
             Waymo argues that even if its trade secret claims must be arbitrated, this Court should
26
     not stay its motion for preliminary injunction because it cannot get that relief in arbitration. That
27
     is incorrect. First, the Levandowski Agreements specifically contemplate that the arbitrators
28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 19
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         14
            Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 19 of 20



 1   shall have the power to award “ANY REMEDIES,” including “INJUNCTIVE RELIEF.” Dkt.
 2   138 at 52. The Levandowski Agreements also invoke the JAMS arbitration rules, and those rules
 3   provide that the arbitrators “may grant whatever interim measures are deemed necessary,
 4   including injunctive relief…”9 Waymo also argues that the California Code of Civil Procedure
 5   provides that a party to an arbitration agreement may seek provisional relief in court, but the
 6   rules say that is permissible “only upon the ground that the award to which the applicant may
 7   be entitled may be rendered ineffectual without provisional relief.” Cal. Code Civ. P. §
 8   1281.8(b) (emphasis added). Here, the award Waymo seeks will not be rendered ineffectual
 9   without provisional relief from this Court because the arbitrators are empowered to award any
10   provisional injunctive relief they find necessary. See Uptown Drug Co., 962 F. Supp. 2d at 1187.
11          Far from seeking “delay,” Uber has made clear it consents to the existing panel of
12   arbitrators, and is willing to move as quickly as Waymo wishes. Waymo has the burden of
13   showing why that is inadequate to protect its interests. See Riverside County Sheriff’s Dep’t v.
14   Stiglitz, 60 Cal. 4th 624, 633 (2014). Waymo has not met that burden. Further, Waymo is in no
15   position to say the arbitration panel may not move as quickly as this Court. As shown in our
16   opposition to Waymo’s preliminary injunction motion, Waymo delayed bringing its motion for
17   at least five months after learning of Mr. Levandowski’s alleged downloads. Dkt.177 at 17-18.
18          Waymo complains that Uber wants “secrecy.” But Waymo is the one making massive
19   redactions from its court filings to protect its alleged trade secrets. The Supreme Court has
20   recognized that arbitration is a particularly appropriate forum to resolve trade secret claims
21   because the arbitration setting can much better “protect trade secrets” than can a public judicial
22   forum. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344-45 (2011).
23                                            CONCLUSION
24          For the foregoing reasons, the Court should compel Waymo to arbitrate its trade secret
25   claims against Uber.
26
     9 See Dkt. 138 at 51, 63 (incorporating JAMS arbitration rules into Levandowski Agreements):
27   see also JAMS Rule 24(e), available at https://www.jamsadr.com/rules-comprehensive-
28   arbitration.


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 20
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         15
              Case 3:17-cv-00939-WHA Document 243 Filed 04/17/17 Page 20 of 20



 1   Dated:     April 17, 2017              Respectfully Submitted,

 2                                          MORRISON & FOERSTER LLP
 3
                                            By: /s/ Arturo J. González
 4
                                                  ARTURO J. GONZÁLEZ
 5
                                            Attorneys for Defendants
 6                                          UBER TECHNOLOGIES, INC.,
                                            OTTOMOTTO LLC, and OTTO TRUCKING LLC
 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


     DEFENDANTS
     Case:      ’ REPLYDoc#
           20-03050     IN SUPPORT    JOINT 02/24/21
                             129-4 OFFiled: MOTION TO C OMPEL 02/24/213:17-cv-00939-WHA
                                                       Entered:            04:14:33 Page 21
     ARBITRATION OF, & TO STAY, TRADE SECRET &  UCL
                                              of 39  C LAIMS [9 U.S.C. §§ 3, 4]         16
       Case 3:17-cv-00939-WHA Document 243-1 Filed 04/17/17 Page 1 of 4



  1   MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
  2   ARTURO J. GONZÁLEZ (CA SBN 121490)
      AGonzalez@mofo.com
  3   ERIC A. TATE (CA SBN 178719)
      ETate@mofo.com
  4   MORRISON & FOERSTER LLP
      425 Market Street
  5   San Francisco, California 94105-2482
      Telephone:    415.268.7000
  6   Facsimile:    415.268.7522

  7   Attorneys for Defendants
      UBER TECHNOLOGIES, INC.,
  8   OTTOMOTTO LLC, and OTTO TRUCKING LLC

  9   KAREN L. DUNN
      kdunn@bsfllp.com
10    HAMISH P.M. HUME
      hhume@bsfllp.com
11    BOIES SCHILLER FLEXNER LLP
      1401 New York Avenue, N.W.
12    Washington DC 20005
      Telephone:   202.237.2727
13    Facsimile:   202.237.6131

14    Attorneys for Defendants
      UBER TECHNOLOGIES, INC.,
15    and OTTOMOTTO LLC

16                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                      SAN FRANCISCO DIVISION
19    WAYMO LLC,                                     Case No.     3:17-cv-00939-WHA
20                         Plaintiff,                DECLARATION OF ARTURO J.
                                                     GONZÁLEZ IN SUPPORT OF UBER
21           v.                                      TECHNOLOGIES, INC., OTTOMOTTO
                                                     LLC, AND OTTO TRUCKING LLC’S
22    UBER TECHNOLOGIES, INC.;                       REPLY SUPPORTING DEFENDANTS’
      OTTOMOTTO LLC; OTTO TRUCKING                   MOTION TO COMPEL ARBITRATION
23    LLC,                                           OF, AND TO STAY, TRADE SECRET AND
                                                     UCL CLAIMS [9 U.S.C. §§ 3, 4]
24                         Defendants.
                                                     Date:    April 27, 2017
25                                                   Time:    8:00 a.m.
                                                     Ctrm:    8, 19th Floor
26                                                   Judge:   Honorable William Alsup
27                                                   Trial Date: October 2, 2017
28

      GONZÁLEZ DECLARATION ISO REPLY FOR DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-4 Filed: 02/24/21 Entered: 02/24/21 04:14:33          Page 22
      la-1346554                            of 39
       Case 3:17-cv-00939-WHA Document 243-1 Filed 04/17/17 Page 2 of 4



  1          I, Arturo J. González, declare as follows:

  2          1.       I am a partner with the law firm of Morrison & Foerster LLP and a member in

  3   good standing of the Bar of the State of California. I make this declaration based on personal

  4   knowledge and if called as a witness, I could and would testify competently to the matters set

  5   forth herein.

  6          2.       I, along with others at Morrison & Foerster, serve as counsel for respondents in

  7   two pending JAMS arbitrations that Google Inc. initiated on October 28, 2016 (the “Google-

  8   initiated arbitrations”). One of those arbitrations names Anthony Levandowski as the only

  9   respondent; the other names as respondents both Levandowski and one other current Uber

10    employee who also formerly worked for Google.

11           3.       In the Google-initiated arbitration against only Levandowski, Google claims he

12    breached certain non-compete and non-solicitation agreements that he and Google allegedly

13    entered into as part of Google’s purchase of two companies Levandowski founded.

14           4.       In the other Google-initiated arbitration, Google alleges seven claims against

15    Levandowski and the other respondent, including (1) breach of Google employment agreements;

16    (2) breach of fiduciary duties and duty of loyalty; (3) fraud; (4) tortious interference with

17    contract; (5) tortious interference with prospective economic advantage; (6) violations of

18    California’s Business & Professions Code section 17200; and (7) unjust enrichment.

19           5.       In both Google-initiated arbitrations, Google claims Levandowski misused its

20    confidential information, but it does not bring a claim under state or federal trade-secret

21    misappropriation statutes in that proceeding. This is true even though Google alleges here, in the

22    Waymo litigation, that it discovered in October (the same month Google filed the two Google-

23    initiated arbitrations) that Levandowski purportedly downloaded “over 14,000 proprietary files

24    from Waymo’s highly confidential design server the month before his resignation.” (Pl.’s Opp’n

25    to Mot. to Compl. Arb., ECF No. 204, at 4.) Consequently, as it now stands, neither of the two

26    pending Google-initiated arbitrations will resolve the specific question of whether any of the

27    14,000 files Levandowski supposedly downloaded qualify as Waymo’s trade secrets.

28           6.       JAMS formally commenced the two Google-initiated arbitrations on January 20,

      GONZÁLEZ DECLARATION ISO REPLY FOR DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case: Case
      20-03050       Doc# 129-4
           No. 3:17-cv-00939-WHA    Filed: 02/24/21       Entered: 02/24/21 04:14:33       Page 23         1
      la-1346554                             of 39
       Case 3:17-cv-00939-WHA Document 243-1 Filed 04/17/17 Page 3 of 4



  1   2017, and those proceedings are now well underway. The JAMS arbitrators assigned to those

  2   matters are the Hon. Edward Panelli (Ret.), Hon. James Ware (Ret.), and Hon. Steven Brick

  3   (Ret.). The parties held their first case management conference on March 10, 2017, and a second

  4   on April 3, 2017. The parties have completed an initial document exchange under the applicable

  5   JAMS rules and have entered into a stipulated discovery plan.

  6          7.      The parties have agreed to a number of deadlines and to an arbitration date in the

  7   Google-initiated arbitrations. For example, motions to dismiss are due in less than two weeks, on

  8   April 26, 2017; the hearing on the motions to dismiss is set for June 9; fact-discovery cutoff is

  9   January 5, 2018; summary judgment motions due February 14, 2018; and the arbitration hearing

10    is scheduled for April 30–May 11, 2018.

11           8.      Google has confirmed on the record in these arbitrations that it will be seeking

12    documents and depositions by serving “numerous third-party subpoenas” on various individuals

13    and entities, including Otto and Uber.

14           9.      Separately, on March 31, 2017, the Defendants in this litigation instituted a new

15    JAMS arbitration proceeding against Waymo, seeking (i) a declaration that Waymo’s first,

16    second, and seventh causes of action in the litigation before Judge Alsup (i.e., the trade-secret

17    misappropriation and unfair completion claims in this case) are subject to mandatory arbitration;

18    and (ii) a declaration that those claims are without merit. The corresponding arbitration demand

19    was served on Waymo on March 31, 2017.

20           10.     Accordingly, the arbitration Uber initiated against Waymo will resolve the specific

21    question of whether any of the 14,000 files Levandowski allegedly downloaded qualify as

22    Waymo trade secrets.

23           11.     JAMS notified the parties on April 14 that the Uber-initiated arbitration has

24    officially commenced. The parties are to send their arbitrator “strike lists” to JAMS by no later

25    than April 21, 2017.

26           12.     On March 31—the same day Waymo was served with the new arbitration

27    demand—I sent an e-mail to Waymo’s counsel, alerting them that Defendants were “filing a new

28    arbitration demand that seeks to move the trade secrets claims into the proper forum.” Attached

      GONZÁLEZ DECLARATION ISO REPLY FOR DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case: Case
      20-03050       Doc# 129-4
           No. 3:17-cv-00939-WHA    Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 24          2
      la-1346554                             of 39
       Case 3:17-cv-00939-WHA Document 243-1 Filed 04/17/17 Page 4 of 4



  1   as Exhibit 1 is a true and correct copy of my March 31 e-mail. In that e-mail, in an effort to

  2   expedite resolution of Waymo’s trade secret claims, and to avoid any suggestion that Uber was

  3   seeking to delay, I proposed that the parties agree to the following:

  4                   (1) the same panel that is considering the two pending arbitrations
                      would hear the new one; and (2) we will agree to start the trade
  5                   secrets arbitration trial two weeks after the jury returns its verdict in
                      the pending proceeding before Judge Alsup. If the proceeding
  6                   before Judge Alsup is resolved without a trial, then we would start
                      the trade secrets arbitration on October 9, or as soon thereafter as
  7                   the arbitrators are available.
  8   Ex. 1.
  9            13.    This proposal was designed to ensure that the same three distinguished arbitrators

10    that have been empaneled in the Google-initiated arbitrations could hear and resolve all of the

11    intertwined issues in this dispute. It was also intended to ensure that arbitration of these issues

12    proceed as expeditiously as possible. Waymo’s counsel declined my proposal.

13             14.    Uber remains willing to try the trade secrets claims in arbitration on an expedited

14    basis.

15             15.    Attached as Exhibit 2 is a true and correct copy of the reply brief filed by Google

16    Fiber Inc. in the matter of Hart, et al. v. ITC Service Group, Inc., et al, No. 4:15-cv-00599-DGK

17    (W.D. Mo. 2015). This brief was filed publicly on May 4, 2016 as docket entry number 62 in that

18    matter, and the copy of the brief attached hereto was downloaded from PACER.

19             I declare under the penalty of perjury under the laws of the United States that the

20    foregoing is true and correct. Executed this 17th day of April, 2017, in San Francisco, California.

21
                                                                    /s/ Arturo J. González
22                                                                   ARTURO J. GONZÁLEZ
23

24

25

26

27
28

      GONZÁLEZ DECLARATION ISO REPLY FOR DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case: Case
      20-03050       Doc# 129-4
           No. 3:17-cv-00939-WHA     Filed: 02/24/21     Entered: 02/24/21 04:14:33          Page 25        3
      la-1346554                              of 39
      Case 3:17-cv-00939-WHA Document 243-2 Filed 04/17/17 Page 1 of 3















                        EXHIBIT1



                       




Case: 20-03050   Doc# 129-4   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 26
                                       of 39
                Case 3:17-cv-00939-WHA Document 243-2 Filed 04/17/17 Page 2 of 3




From: David Perlson [mailto:davidperlson@quinnemanuel.com]
Sent: Tuesday, April 04, 2017 11:31 AM
To: Gonzalez, Arturo J.; QE-Waymo
Subject: [EXT] RE: New Arbitration Demand

Arturo,weopposeDefendants’attempttocompelarbitrationinthisactionanddonotagreetotheproposed
stipulation,whichwedonotbelievewouldbepracticableinanyevent.Waymo’sclaimsbroughtinthiscaseare
appropriateindistrictcourtaswewillexplaininouropposition.Letmeknowifyouwishtodiscussfurther.

David



David Perlson
Quinn Emanuel Urquhart & Sullivan, LLP
50 California Street, 22nd Floor
San Francisco, CA 94111
Direct: (415) 875-6344
Main Phone: (415) 875-6600
Main Fax: (415) 875-6700
E-mail: davidperlson@quinnemanuel.com
Web: www.quinnemanuel.com

The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
named above. This message may be an attorney-client communication and/or work product and as such is privileged and
confidential. If the reader of this message is not the intended recipient or agent responsible for delivering it to the
intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by e-mail, and delete the original message.




From:Gonzalez,ArturoJ.[mailto:AGonzalez@mofo.com]
Sent:Friday,March31,20171:05PM
To:QEͲWaymo<qewaymo@quinnemanuel.com>
Subject:NewArbitrationDemand

Quinn Team,
  
Today, we are filing a new arbitration demand that seeks to move the trade secrets claims into the proper
forum. Judge Alsup is obviously concerned that your clients be provided with a timely opportunity to resolve
those claims. We agree. Thus, we suggest that we stipulate to the following: (1) the same panel that is
considering the two pending arbitrations would hear the new one; and (2) we will agree to start the trade
secrets arbitration trial two weeks after the jury returns its verdict in the pending proceeding before Judge
Alsup. If the proceeding before Judge Alsup is resolved without a trial, then we would start the trade secrets
arbitration on October 9, or as soon thereafter as the arbitrators are available. Please let us know if your client
agrees. 
  
Arturo J. González


                                                             1
        Case: 20-03050        Doc# 129-4       Filed: 02/24/21      Entered: 02/24/21 04:14:33           Page 27
                                                        of 39
                Case 3:17-cv-00939-WHA Document 243-2 Filed 04/17/17 Page 3 of 3
Chair, Commercial Litigation and Trial Practice Group
Morrison & Foerster LLP
425 Market St. | San Francisco, CA 94105
P: 415.268.7020 | F: 415.276.7020 | C: 415.425.9548
AGonzalez@mofo.com | www.mofo.com


============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email.




                                                          2
       Case: 20-03050         Doc# 129-4       Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 28
                                                        of 39
     Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 1 of 11















                        EXHIBIT2



                       




Case: 20-03050   Doc# 129-4   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 29
                                       of 39
          Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 2 of 11



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI

MICHAEL HART, et al., individually and                            )
on behalf of a class of similar employees,                        )
                                                                  )
                                       Plaintiffs,                )
                                                                  )       Case No. 4:15-cv-00599-DGK
                v.                                                )
                                                                  )
ITC SERVICE GROUP, INC., et al.,                                  )
                                                                  )
                                       Defendants.                )

    DEFENDANT GOOGLE FIBER, INC.’S REPLY TO PLAINTIFFS’ MEMORANDUM
         IN OPPOSITION TO GOOGLE’S MOTION TO DISMISS OR, IN THE
                     ALTERNATIVE, MOTION TO STAY

           Just to be clear – Plaintiffs admit they have agreed to arbitrate their claims against the

ITC Defendants.1           Indeed, the arbitration agreement Plaintiffs seek to enforce against ITC

broadly encompasses “any dispute or controversy . . . arising from, related to, or having any

relationship or connection whatsoever with . . . [their] employment.”                     That very same

agreement plainly states that Plaintiffs’ employment with ITC was/is for the benefit of ITC’s

client, Google. In their Amended Complaint, Plaintiffs allege that ITC and Google jointly

controlled every aspect of their employment, and Plaintiffs seek to hold ITC and Google jointly

liable for FLSA violations they allegedly jointly perpetrated. Despite the crystal clear agreement

to arbitrate all disputes having “any connection whatsoever” to Plaintiffs’ work for ITC for the

benefit of Google, Plaintiffs now contend the determination of joint liability for the alleged joint

acts of the alleged joint employer should be split and simultaneously adjudicated in two different

tribunals – with ITC in arbitration and Google in this Court. There is no factual or legal basis for

such a hopelessly disjointed and misguided course of action. Instead, this Court should rule that

the entire case must proceed in arbitration.

1
    ITC Service Group, Inc. and four of its individual representatives.



Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   1 of 10Page 30
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 3 of 11



                                         ARGUMENT

       The parties disagree as to which of two arbitration agreements applies. ITC contends that

the Mutual Arbitration Agreement is controlling (Dkt. 25, 26). Plaintiffs acknowledge that they

entered into the Mutual Arbitration Agreement, but they insist that the Mutual Arbitration

Agreement was superseded by a Temporary Contract Employment Agreement containing a

different arbitration provision. (Dkt. 34, 35). Google agrees with ITC that the Mutual Arbitration

Agreement should be enforced. As more fully discussed below, no party disputes that, if the

Mutual Arbitration Agreement applies, Google is entitled to enforce Plaintiffs’ agreement to

arbitrate. But even if the Temporary Contract Employment Agreement is the controlling

agreement, Google is still entitled to enforce Plaintiffs’ agreement to arbitrate. Thus, regardless

of the Court’s determination as to which agreement controls, all claims against all parties should

be compelled to arbitration.

A.     The Mutual Arbitration Agreements Should Be Enforced, And All Parties And All
       Claims Should Be Compelled To Arbitration.

       For the reasons set forth in the ITC Defendants’ suggestions in support of their motion to

compel arbitration (Dkt. 26, 43), the Mutual Arbitration Agreements should be enforced.

Further, as explained in the suggestions in support of Google’s motion (Dkt. 58 at 4-5), Google

is entitled to enforce the Mutual Arbitration Agreements due to the sweeping joint employer

allegations in the First Amended Complaint (Dkt. 49), and because the Mutual Arbitration

Agreements broadly define “Company” to include ITC’s “affiliates” and “related entities” (Dkt.

26-1, Ex. A-C). Indeed, in their opposition to Google’s motion, Plaintiffs do not even challenge

this conclusion, other than to reiterate their contention that the Mutual Arbitration Agreements

have been superseded by the Temporary Contract Employment Agreements. (Dkt. 61, at 2-3).




                                      2
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   2 of 10Page 31
                                    of 39
       Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 4 of 11



        Even if there were some doubt as to whether Google could enforce the Mutual

Arbitration Agreements as an “affiliate” or “related entity,” Google is entitled to enforce the

Mutual Arbitration Agreements as a nonsignatory for the same reasons discussed below with

respect to the Temporary Contract Employee Agreements. Consequently, the Court should

compel all claims and all parties to arbitration.

B.      Even If The Temporary Contract Employee Agreements Contain The Controlling
        Arbitration Provision, All Parties And All Claims Should Be Compelled To
        Arbitration.

        Even if this Court determines that the Temporary Contract Employment Agreements

superseded the Mutual Arbitration Agreements, Google is still entitled to enforce Plaintiffs’

arbitration agreement. Plaintiffs argue that, because Google did not sign the Temporary Contract

Employment Agreements, Google cannot enforce the arbitration provision contained within

those agreements. For the reasons set forth below, Plaintiffs’ efforts to avoid their agreement to

arbitrate fail.

        Initially, Plaintiffs seem to argue that they never agreed to arbitrate employment-related

disputes that involve both ITC and Google. But even a cursory review of the Temporary

Contract Employment Agreements demonstrates the fallacy of that argument. Unlike the Mutual

Arbitration Agreements, which exclusively dealt with arbitration, the Temporary Contract

Employment Agreements established all the contractual terms and conditions of the employment

relationship between Plaintiffs and ITC. (See Dkt. 35-1 at 9-14, 15-20; 35-2 at 9-13, 14-18; 35-3

at 9-14, 15-19, 20-24). The Temporary Contract Employment Agreements expressly stated that

each employee’s “Assignment” was to provide services exclusively for the benefit of ITC’s

client, Google. (See Dkt. 35-1 at 9, 15; 35-2 at 9, 14; 35-3 at 9, 15, 20; Dkt. 49, ¶ 14).

        The arbitration provision of the Temporary Contract Employment Agreements is clearly

broad enough to encompass Plaintiffs’ FLSA-based disputes with ITC and Google:


                                      3
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   3 of 10Page 32
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 5 of 11



               Employee agrees that any dispute or controversy which would
               otherwise require or allow resort to any court or other
               governmental dispute resolution forum, between Employee and the
               Company (or its owners, directors, and officers, and parties
               affiliated with its employee benefit and health plans) arising from,
               related to, or having any relationship or connection whatsoever
               with application for employment, employment, or other
               association with, Company, whether based in tort, contract,
               statutory, or equitable law, or otherwise, shall be submitted to and
               determined by binding arbitration.

(See Section 23 “Agreement to Arbitrate,” Dkt. 35-1 at 13, 19; 35-2 at 13, 18; 35-3 at 13, 19, 24)

(emphasis added)).

       The entire theory of Plaintiffs’ case, as set forth in the First Amended Complaint, is that

Google is/was a joint employer with ITC, including that:

           x   ITC employees work exclusively for Google (Dkt. 49, ¶ 14);

           x   Google has substantial control over the ITC employees (Id. ¶ 15);

           x   ITC employees use equipment owned by Google (Id. ¶ 16);

           x   ITC’s operations are tailored to Google’s precise demands (Id. ¶ 18);

           x   Google provides training to ITC employees (Id. ¶ 21);

           x   Google controls the techniques and manner in which ITC employees perform
               their duties (Id. ¶ 22);

           x   ITC employees have Google email addresses, security clearances, badges, and
               uniforms (Id. ¶¶ 23-24);

           x   Google screens ITC employees for hire, has ordered pay increases for ITC
               employees, conducts regular performance reviews, and has effectively
               recommended disciplinary action (Id. ¶ 25);

           x   Google has a tracking system to monitor ITC employees during the work day (Id.
               ¶ 27);

           x   ITC employees receive wage payments from Google that simply “pass through”
               ITC (Id. ¶ 30); and

           x   Google controls ITC’s staffing levels and must pre-approve staffing level
               increases (Id. ¶ 35).


                                      4
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   4 of 10Page 33
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 6 of 11



       In short, Plaintiffs allege that Google and ITC were so intertwined as to form a single

employer of the Plaintiffs. Caselaw makes clear that, in such circumstances, Google is entitled

to enforce Plaintiffs’ arbitration agreement. This is especially true because “[a]ny doubts raised

in construing contract language on arbitrability ‘should be resolved in favor of arbitration.’” CD

Partners, LLC v. Grizzle, 424 F. 3d 795, 798 (8th Cir. 2005) (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

       In their opposition, Plaintiffs argue that Google has failed to undertake the analysis

mandated by “relevant and controlling Missouri law.” (Dkt. 61, at 4-5). In support of their

argument, Plaintiffs cite King Cole Foods, Inc. v. SuperValu, Inc. (In re Wholesale Grocery

Products Antitrust Litigation), 707 F. 3d 917 (8th Cir. 2013); Tucker v. Vincent, 471 S.W. 3d 787

(Mo. App. (E.D.) 2015); and Jones v. Paradies, 380 S.W. 3d 13 (Mo. App. (E.D.) 2012). But

those cases, and especially the most recent Missouri state court case, Tucker v. Vincent, only

serve to reaffirm the arguments and authorities on which Google relies.

       First, it is important to recognize that this is not a case in which Plaintiffs themselves

have not signed an arbitration agreement. Instead, “[t]his is a case where a nonsignatory with a

close relationship to a signatory wants the other signatory to arbitrate a claim.” CD Partners v.

Grizzle, 424 F.3d 795, 799 (8th Cir. 2005). As the Missouri Court of Appeals in Tucker

recognized, in circumstances such as these there are several independent bases on which a

nonsignatory can compel arbitration with a signatory, including:

               (1) “when the relationship between the signatory and nonsignatory
               defendants is sufficiently close that only by permitting the
               nonsignatory to invoke arbitration may evisceration of the
               underlying arbitration agreement be avoided.” Tucker, 471 S.W.
               3d at 796 (quoting CD Partners, 424 F.3d 795, 798;

               (2) “when the signatory to a written agreement containing an
               arbitration clause must rely on the terms of the written agreement
               in asserting its claims against the non-signatory.” Id.; and


                                      5
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   5 of 10Page 34
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 7 of 11



               (3) where the “non-signatory is a third-party beneficiary of the
               agreement.” Tucker, 471 S.W. 3d at 796 n. 5 (citing Nitro Distrb.,
               Inc. v. Dunn, 194 S.W. 3d 339, 345 (Mo. banc 2006).

       Despite Plaintiffs’ reference to cases articulating at least three different legal bases for a

nonsignatory’s enforcement of an arbitration agreement, Plaintiffs contend they should be

relieved of their obligation to arbitrate solely because their FLSA claims are independent of the

Temporary Contract Employment Agreement. Thus, Plaintiffs attack only the second legal basis

articulated in Tucker.   As discussed below, even that argument misses the mark, and the

argument certainly does nothing to call into question enforcement under the first or third basis.

       1.      The relationship between the signatory and nonsignatory defendants is
       sufficiently close that only by permitting Google to invoke arbitration may
       evisceration of the underlying arbitration agreement be avoided.

       With respect to the “sufficiently close relationship” analysis, Plaintiffs essentially allege

that ITC and Google were one and the same employer, and that they jointly violated the FLSA.

Proof and defense of those claims will require discovery and trial related to the joint employer

allegations, as well as the merits of the FLSA claims themselves. This will include testimony

from representatives of both Google and ITC, and documentary evidence from both Google and

ITC. In other words, ITC (and Google) would be forced to simultaneously defend the exact

same claims in two different tribunals – arbitration and this Court. Moreover, to allow the

simultaneous litigation of the exact same claims in two different venues could lead to

inconsistent results and/or unwarranted double recovery. Such an approach would

unquestionably eviscerate the arbitration agreement Plaintiffs signed.

       Indeed, as Google pointed out in its suggestions in support, the Eastern District of

Missouri recently decided a case with nearly identical facts, Arnold v. DirecTV, Inc., 2013 U.S.

Dist. LEXIS 167064 (E.D. Mo. Nov. 25, 2013). Although Plaintiffs opted not to discuss DirecTV

in their opposition, that court found the close relationship between the defendants, coupled with


                                      6
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   6 of 10Page 35
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 8 of 11



plaintiffs’ allegations of joint employment and joint violation of FLSA, meant that the arbitration

agreements would be “practically eviscerated” if DirecTV was not permitted to compel

arbitration. 2013 U.S. Dist. LEXIS 167064 at * 13-14. The court further held that, even though

DirecTV denied it was a joint employer, the plaintiffs could not be permitted to argue the

defendants were joint employers while at the same time argue they were insufficiently related to

permit DirecTV to compel arbitration. Id. at * 12-14.

       Plaintiffs also chose not to address the decisions from other courts throughout the country

that have similarly relied on an estoppel theory in the context of joint employer allegations under

the FLSA to hold that a nonsignatory defendant may enforce the arbitration agreement between

the signatory plaintiff and his/her direct employer. See, e.g., Diaz v. Michigan Logistics, Inc.,

2016 U.S. Dist. LEXIS 27499, *17-18 (E.D.N.Y. March 1, 2016); Sanchez v. CleanNet USA,

Inc., 78 F. Supp. 3d 747, 758 (N.D. Ill. 2015); Carter v. MasTec Services Company, Inc., 2010

U.S. Dist. LEXIS 10338, *13-14 (D. S.C. Feb. 5, 2010).

       Plaintiffs cannot have their cake and eat it too by, on one hand, claiming that Google and

ITC are their joint employer (i.e., one and the same employer) and then, on the other, argue that

Google cannot enforce the agreements controlling resolution of complaints “having any

relationship or connection whatsoever with . . . [their] employment.” To allow otherwise would

render the agreements meaningless and result in their “evisceration.”

       2.     The fact that Plaintiffs’ FLSA claims are not directly based on their
       employment agreement does not preclude Google from enforcing the arbitration
       provision in the employment agreement.

       As noted above, the only argument advanced by Plaintiffs is that their FLSA claims are

independent of the Temporary Contract Employment Agreements. Google acknowledges that

there is an independent statutory basis for Plaintiffs’ claims. But that does not end the inquiry.




                                      7
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   7 of 10Page 36
                                    of 39
       Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 9 of 11



As the Tucker court recognized, there is a difference between enforcement of an arbitration

provision found in a limited purpose agreement, such as a onetime transfer of assets in a

purchase agreement, as compared to enforcement of an arbitration provision found in an

employment services agreement, which “contemplates an ongoing relationship in which the

[employer’s] promises only can be fulfilled by future (unspecified) acts of its employees or

agents stretching well into an uncertain future.” Tucker, 471 S.W. 3d at 797. Even though

Plaintiffs do not assert breach of the Temporary Contract Employment Agreements, those

agreements establish the employment relationship with ITC exclusively for the benefit of

Google, which forms the context for Plaintiffs’ claims. Consequently, Google is entitled to

enforce the arbitration provision in the Temporary Contract Employment Agreements.

        3.        Google is a third-party beneficiary of the arbitration agreements.

        A nonsignatory may also enforce an arbitration agreement as a third-party beneficiary.

Tucker, 471 S.W. 3d at 796 n. 5 (citing Nitro Distrb., Inc. v. Dunn, 194 S.W. 3d 339, 345 (Mo.

banc 2006). Here, the Temporary Contract Employment Agreements expressly stated that each

employee’s “Assignment” was to provide services exclusively for the benefit of ITC’s client,

Google. (See Dkt. 35-1 at 9, 15; 35-2 at 9, 14; 35-3 at 9, 15, 20; Dkt. 49, ¶ 14). Thus, for this

additional reason, Google is entitled to enforce the arbitration agreement.

C.      The Court Should Dismiss Plaintiffs’ Claims Or, At A Minimum, Stay All Further
        Proceedings On Their Claims.

        For the reasons set forth in the suggestion in support of Google’s motion, the Court

should dismiss this action so that it may proceed in arbitration. Green v. SuperShuttle Int’l, Inc.,

653 F.3d 766, 769-70 (8th Cir. 2011) (“district courts may, in their discretion, dismiss an action

rather than stay it where it is clear the entire controversy between the parties will be resolved by

arbitration.”).



                                      8
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   8 of 10Page 37
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 10 of 11



                                         CONCLUSION

       For the reasons set forth above and in the suggestions in support of Google’s motion,

Google respectfully requests that the Court enter an order dismissing or, in the alternative,

staying Plaintiffs’ claims against Google, to enable the claims to proceed in arbitration.

                                                   Respectfully submitted,


                                                   /s/ Daniel B. Boatright
                                                   Daniel B. Boatright, #38803
                                                   S. Jane Preuss, #50952
                                                   Jason N.W. Plowman, #67495
                                                   LITTLER MENDELSON, P.C.
                                                   1201 Walnut, Suite 1450
                                                   Kansas City, MO 64106
                                                   Telephone: 816.627.4400
                                                   Facsimile: 816.627.4444
                                                   dboatright@littler.com
                                                   jpreuss@littler.com
                                                   jplowman@littler.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   GOOGLE FIBER, INC.




                                      9
Case: 20-03050  Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK     02/24/2162 Entered:
                               Document               02/24/21Page
                                              Filed 05/04/16   04:14:33
                                                                   9 of 10Page 38
                                    of 39
      Case 3:17-cv-00939-WHA Document 243-3 Filed 04/17/17 Page 11 of 11



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 4th day of May, 2016, I electronically filed
the above and foregoing with the Court’s CM/ECF electronic system which will send a notice of
electronic filing to the following counsel of record:

       Morgan L. Roach
       Michael T. Miller
       Nicholas S. Ruble
       MCCAULEY & ROACH, LLC
       527 West 39th Street, Suite 200
       Kansas City, MO 64111
       morgan@mccauleyroach.com
       mike@mccauleyroach.com
       nicholas@mccauley.roach.com

       ATTORNEYS FOR PLAINTIFFS

       Kyle B. Russell
       Lindsey L. Poling
       JACKSON LEWIS P.C.
       7101 College Boulevard, Suite 1150
       Overland Park, KS 66210
       Kyle.Russell@jacksonlewis.com
       Lindsey.Poling@jacksonlewis.com

       and

       Daniel P. O’Donnell, Jr.
       JACKSON LEWIS P.C.
       7733 Forsyth Boulevard, Suite 600
       St. Louis, MO 63105
       Daniel.ODonnell@jacksonlewis.com

       ATTORNEYS FOR DEFENDANTS
       ITC SERVICE GROUP, INC., TIM SAUER,
       SCOTT MITCHELL, BOB GONZALEZ,
       AND PATTI SANDERSON


                                                /s/ Daniel B. Boatright
                                                Attorney for Defendant
                                                Google Fiber, Inc.




                                       10
Case: 20-03050   Doc# 129-4 Filed:
       Case 4:15-cv-00599-DGK      02/24/21
                               Document   62 Entered: 02/24/21
                                             Filed 05/04/16    04:14:33
                                                             Page  10 of 10Page 39
                                     of 39
